Case 1:12-cv-01602-LPS Document 220 Filed 02/08/21 Page 1 of 2 PageID #: 5628




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

ARENDI S.A.R.L.,                                  )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                ) C.A. No. 12-1602-LPS
                                                  )
SONY MOBILE COMMUNICATIONS (USA)                  )
INC. f/k/a SONY ERICSSON MOBILE                   )
COMMUNICATIONS (USA) INC.,                        )
SONY CORPORATION and                              )
SONY CORPORATION OF AMERICA,                      )
                                                  )
              Defendants.                         )

ARENDI S.A.R.L.,                                  )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                ) C.A. No. 13-920-LPS
                                                  )
OATH HOLDINGS INC. and OATH INC.,                 )
                                                  )
              Defendant.                          )
                                                  )

                                NOTICE OF DEPOSITION

       PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(1) of the Federal Rules of Civil

Procedure, on February 11, 2021 at 8:00 A.M. Central Standard Time, via videoconference, as

agreed upon by counsel, counsel for Arendi S.A.R.L. will take the deposition of Monty Myers.

       The deposition will be taken before a Notary Public or some other officer authorized by

law to administer oaths for use at trial. The deposition will be videotaped and recorded by

stenographic means and will continue from day to day until completed.
Case 1:12-cv-01602-LPS Document 220 Filed 02/08/21 Page 2 of 2 PageID #: 5629




Dated: February 8, 2021                SMITH, KATZENSTEIN & JENKINS LLP

Of Counsel:
                                       /s/ Eve H. Ormerod
Seth Ard                               Neal C. Belgam (No. 2721)
Beatrice Franklin                      Eve H. Ormerod (No. 5369)
Max Straus                             1000 West Street, Suite 1501
SUSMAN GODFREY, LLP                    Wilmington, DE 19801
1301 Avenue of the Americas, 32nd      Tel: (302) 652-8400
Floor                                  nbelgam@skjlaw.com
New York, NY 10019                     eormerod@skjlaw.com
Tel: (212) 336-8330
sard@susmangodfrey.com                 Attorneys for Plaintiff Arendi S.A.R.L.
bfranklin@susmangodfrey.com
mstraus@susmangodfrey.com

John Lahad
Ibituroko-Emi Lawson
Burton DeWitt
Robert Travis Korman
1000 Louisiana Street, Suite 5100
Houston, TX 77002-5096
jlahad@susmangodfrey.com
elawson@susmangodfrey.com
bdewitt@susmangodfrey.com
tkorman@susmangodfrey.com

Kalpana Srinivasan
SUSMAN GODFREY, LLP
1900 Avenue of the Stars, Suite 1400
Los Angeles, CA 90067
Tel: (310) 789-3106
ksrinivasan@susmangodfrey.com




                                           2
